Citation Nr: 0626005	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel







INTRODUCTION

The veteran had active military service from January 1969 to 
November 1969 and from December 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a Travel Board hearing before the 
undersigned in August 2004.  

This matter was previously remanded by the Board in January 
2005.  

The issue of entitlement to service connection for PTSD is 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

In an unappealed rating decision dated in September 1999, the 
RO denied service connection for PTSD; evidence submitted 
since the prior rating determination raises a reasonable 
possibility of substantiating the claim.










CONCLUSIONS OF LAW

1. The September 1999 rating decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence submitted since the September 1999 rating 
decision is new and material; thus, the requirements to 
reopen the claim of service connection for PTSD have been 
met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board notes that the definition of new and material 
evidence was revised in August 2001 to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2003)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim to reopen was initiated subsequent to this time, his 
claim will be adjudicated by applying the revised section 
3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (2005).  The Board notes that in March 
2002, 38 C.F.R. § 3.304(f) was amended, effective March 7, 
2002, with respect to claims based on personal assault.  See 
67 Fed Reg. 10330-10332 (March 7, 2002); 38 C.F.R. § 
3.304(f)(3) (2005).

The Board notes that the veteran's claimed in-service 
stressors involve personal assaults, and therefore fall 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events the veteran has alleged.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999). Furthermore, as noted above, 
under Paragraph 5.14(d), Part III, of VA's Adjudication 
Procedure Manual, M21-1, it is noted that service records may 
not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).

Under section 3.304(f)(3), if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the claimed stressor.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

The RO denied service connection for PTSD in September 1999.  
The veteran was notified of the September 1999 decision in 
October 1999, but he did not file a notice of disagreement to 
initiate an appeal.  Therefore, the September 1999 became 
final.  38 U.S.C.A. § 7105(c).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.

In denying service connection for PTSD, the RO indicated that 
the service medical records did not show any diagnosis of 
PTSD.  The RO further observed that the August 1999 VA 
examination, performed in conjunction with the veteran's 
claim, provided a diagnosis of delusional disorder, mixed 
type, grandiose, and persecutory.  The RO observed that 
service connection had been previously denied for passive 
aggressive personality, anxiety reaction with depressive 
features, and adult situational maladjustment with immature 
personality. 

The RO noted that service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  The RO noted that a diagnosis of 
PTSD must meet all the diagnostic criteria stated in DSM.  
The RO indicated that the evidence did not show a confirmed 
diagnosis of PTSD which would permit a finding of service 
connection.

Evidence received subsequent to the September 1999 denial 
includes outpatient treatment records, the testimony of the 
veteran at his August 2004 hearing, and statements from both 
the veteran and his father.  

The additional treatment records received in conjunction with 
the veteran's claim reveal that he has been diagnosed as 
having PTSD on several occasions, including in April 2004, 
April 2005, and September 2005.  Moreover, the veteran's 
claimed assault by the Virginia Police while on active duty 
has served as the basis for the diagnoses of PTSD on at least 
two of these occasions.  

The veteran has also submitted a letter from his father, whom 
the Board notes is a college psychologist, indicating that 
the veteran's personality changed following his encounter 
with the Police.

The Board finds that the evidence added to the record since 
the September 1999 decision directly addresses the issue on 
appeal. The previous denial was based on the absence of a 
confirmed diagnosis of PTSD.  The newly added evidence 
contains several diagnoses of PTSD, with at least two of them 
being related to the veteran's claimed inservice assault.  
The veteran had also testified as to an inservice assault.  
This newly added evidence raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 
implementing regulations set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a). However, the Board need not 
address the matter of compliance with VCAA at this time.  Any 
deficiencies with regard to VCAA will be remedied as a result 
of action set forth in the remand section.

ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for PTSD.  To this 
extent, the appeal is granted subject to the directions set 
forth in the following remand section of this decision.




REMAND

Based upon the above actions, additional development is 
required, to include a VA psychiatric examination.  

Accordingly, this case is REMANDED for the following:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  Following receipt 
of proper authorization from the veteran, 
an attempt should be made to obtain all 
incident reports, arrest reports, and 
other available information with regard 
to the claimed arrest of the veteran by 
the Lawrenceville, Virginia, Police 
Department on December [redacted], 1970.  These 
records should be associated with the 
claims folder.  

The RO's letter should also include an 
explanation as to the information and 
evidence needed to establish service 
connection for PTSD due to a sexual 
assault, providing the specific notice of 
the provisions of 38 C.F.R. § 3.304(f)(3) 
(2005).

*	The veteran should be asked to 
provide as much additional detail as 
possible regarding his reported 
assault in service.  He should also 
be asked to submit alternative 
sources of information to verify the 
claimed assault.  He should be 
informed that these alternative 
sources could include, but are not 
limited to, private medical records; 
reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of 
any personal diaries or journals.  
Then with any necessary 
authorization from him, the RO 
should attempt to obtain copies of 
all treatment records identified by 
him which have not been previously 
secured.  Any records received 
should be associated with the claims 
folder.  See 38 C.F.R. § 3.304(f)(3) 
(2005).

The RO should also ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), as regards 
notice pertinent to the five elements of 
a claim for service connection, if 
appropriate.

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  Thereafter, the AMC should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents of record.

3.  The AMC should then arrange for a VA 
special psychiatric examination. The 
claims file must be made available to and 
reviewed by the examiner.  All 
psychiatric disorders found to be present 
should be clearly reported.

a) After examining the veteran and 
reviewing the claims file, the examiner 
should offer an opinion as to whether 
there is any evidence of behavioral 
changes which may support the veteran's 
claim of personal assault during service.  
If so, and if the examiner has diagnosed 
PTSD, then the examiner should offer an 
opinion as to whether the PTSD is related 
to the personal assault stressor(s).

b) As to any acquired psychiatric 
disorder (other than PTSD) found to be 
present, the examiner should offer and 
opinion as to when such disorder was 
first manifested.

Complete detailed rational should 
accompany any opinion that is rendered.  

4.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


